REAL ESTATE SALE AGREEMENT

401 McCullough Drive, Charlotte, North Carolina 28262

1721 Cochran Road, Pittsburgh, Pennsylvania 15220

1819 Electric Road, Roanoke, Virginia 24018

between

PURCHASER:

CAPLEASE, LP
110 Maiden Lane, 36th Floor
New York, New York 10005

and

SELLER:

ALLSTATE INSURANCE COMPANY.
Allstate Plaza South, Suite G1D
3075 West Sanders Road
Northbrook, Illinois 60062

--------------------------------------------------------------------------------



REAL ESTATE SALE AGREEMENT

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

1.

Definitions

1

 

 

 

 

 

2.

Sale and Conveyance

6

 

 

 

 

 

3.

Escrow

6

 

 

 

 

 

 

3.1

Earnest Money

6

 

 

 

 

 

 

 

3.2

Escrow Instructions

6

 

 

 

 

 

 

 

3.3

Deliveries to Escrow

7

 

 

 

 

 

 

 

3.4

Completion of Documents

7

 

 

 

 

 

 

 

3.5

Distribution of Funds and Documents

7

 

 

 

 

 

 

 

 

(a)

Payment of Encumbrances

7

 

 

 

 

 

 

 

 

 

(b)

Recordation of Documents

7

 

 

 

 

 

 

 

 

 

(c)

Non-Recorded Documents

7

 

 

 

 

 

 

 

 

 

(d)

Distribution of Funds

7

 

 

 

 

 

 

 

 

 

(e)

Conformed Copies

7

 

 

 

 

 

 

 

 

3.6

Multiple Escrows

8

 

 

 

 

 

 

4.

Title and Survey

8

 

 

 

 

 

 

 

4.1

Title Commitment and Policy

8

 

 

 

 

 

 

 

4.2

Survey

8

 

 

 

 

 

 

 

4.3

Title and Survey Review

8

 

 

 

 

 

 

 

4.4

Additional Title Insurance Coverage

8

 

 

 

 

 

 

 

4.5

Additional Survey Detail

8

 

 

 

 

 

 

5.

Due Diligence Period

9

 

 

 

 

 

 

5.1

Due Diligence and Inspections by Purchaser

9

 

 

 

 

 

 

 

5.2

Purchaser’s Right of Entry on the Property

9

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

6.

Representations and Warranties of Seller

10

 

 

 

 

 

 

6.1

Representation and Warranties

10

 

 

 

 

 

 

 

6.2

Remade at Closing; Notice of Breach by Seller; Survival

12

 

 

 

 

 

 

 

6.3

Condition of the Property

12

 

 

 

 

 

 

 

 

(a)

Disclaimers

12

 

 

 

 

 

 

 

 

 

(b)

Hazardous Materials

13

 

 

 

 

 

 

 

7.

Purchaser’s Representations and Warranties

13

 

 

 

 

 

 

7.1

Existence

13

 

 

 

 

 

 

 

7.2

Authority of Purchaser

13

 

 

 

 

 

 

 

7.3

Authority of Representatives

14

 

 

 

 

 

 

 

7.4

No Impedance to Consummation

14

 

 

 

 

 

 

 

7.5

Binding Obligations

14

 

 

 

 

 

 

 

7.6

Financial Control Laws

14

 

 

 

 

 

 

8.

Covenants

15

 

 

 

 

 

 

8.1

Operation and Maintenance of Properties

15

 

 

 

 

 

 

 

8.2

Violations

15

 

 

 

 

 

 

 

8.3

Miscellaneous Covenants

15

 

 

 

 

 

 

 

8.4

Ratings

15

 

 

 

 

 

 

9.

Casualty or Condemnation of Improvements

15

 

 

 

 

 

10.

Closing

16

 

 

 

 

 

 

10.1

Seller’s Deliveries

16

 

 

 

 

 

 

 

10.2

Purchaser’s Deliveries

17

 

 

 

 

 

 

 

10.3

Prorations and Adjustments

17

 

 

 

 

 

 

 

10.4

Expenses

17

 

 

 

 

 

 

 

 

(a)

Seller

17

 

 

 

 

 

 

 

 

 

(b)

Purchaser

17

 

ii

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

(c)

Other

17

 

 

 

 

 

 

 

11.

Possession

18

 

 

 

 

 

12.

Default

18

 

 

 

 

 

 

12.1

Default by Purchaser

18

 

 

 

 

 

 

 

12.2

Default by Seller

18

 

 

 

 

 

 

13.

Brokers

18

 

 

 

 

 

 

13.1

Payments by Seller

18

 

 

 

 

 

 

 

13.2

Representation and Warranty

18

 

 

 

 

 

 

 

13.3

Mutual Indemnity

18

 

 

 

 

 

 

14.

Notices

19

 

 

 

 

 

15.

Miscellaneous

19

 

 

 

 

 

 

15.1

Entire Agreement

19

 

 

 

 

 

 

 

15.2

Binding Effect

19

 

 

 

 

 

 

 

15.3

Assignment by Purchaser

19

 

 

 

 

 

 

 

15.4

Governing Law

19

 

 

 

 

 

 

 

15.5

Time

19

 

 

 

 

 

 

 

15.6

Survival

19

 

 

 

 

 

 

 

15.7

Counterparts

19

 

 

 

 

 

 

 

15.8

Confidentiality

20

 

 

 

 

 

 

 

15.9

1031 Exchange

20

 

 

 

 

 

 

 

15.10

Effectiveness

20

 

 

 

 

 

 

 

15.11

Remedy Limited to Property

20

 

iii

--------------------------------------------------------------------------------



REAL ESTATE SALE AGREEMENT

          THIS REAL ESTATE SALE AGREEMENT (the “Agreement”) is made and entered
into as of the day and date appearing above the signatures of the parties hereto
by and between CAPLEASE, LP, a Delaware limited partnership (“Purchaser”), and
ALLSTATE INSURANCE COMPANY, an Illinois insurance corporation (“Seller”).

Recitals

          A.          Seller is the fee owner of the Properties (legally
described in Exhibit A attached hereto).

          B.          Purchaser desires to purchase from Seller and Seller
desires to sell and convey or cause to be sold and conveyed to Purchaser the
Properties.

Agreements

          NOW THEREFORE, for and in consideration of the foregoing Recitals,
which are made a part hereof, the mutual promises, covenants and conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

1.        Definitions.

          The following terms have the following meanings:

                    “Actual Knowledge” means, with respect to Seller,
information in the physical possession of, or otherwise known by, John Mulhern
or, with respect to an individual Property, the building engineer employed by
Seller for such Property; and, with respect to Purchaser, information in the
physical possession or otherwise known by officers or any supervisory employees
of Purchaser.

                    “Affiliate” means, with respect to a specified person or
entity, (a) any entity or person that directly or indirectly through one or more
intermediaries Controls, is Controlled by or is under common Control with the
specified person or entity, (b) any other person that is an officer of, partner
in, member of or trustee of, or serves in a similar capacity with respect to,
the specified person or of which the specified person is an officer, partner,
member or trustee, or with respect to which the specified person serves in a
similar capacity, (c) any other person or entity that, directly or indirectly,
is the beneficial owner of twenty-five percent (25%) or more of any class of
equity securities of, or otherwise has a beneficial interest equivalent to such
twenty-five percent (25%) or more ownership interest in, the specified person or
entity or of which the specified person or entity is directly or indirectly the
owner of twenty-five percent (25%) or more of any class of equity securities or
in which the specified person or entity has a beneficial interest equivalent to
such twenty-five percent (25%) or more ownership interest.

                    “Agreement Date” shall mean the date that the last of the
parties signing this agreement executes and delivers the Agreement.

--------------------------------------------------------------------------------



                    “Allstate Lease” has the meaning given in Section 11.

                    “Broker” means only Colliers Bennett & Kahnweiler, Inc..

                    “Closing” means the event at which the closing of the
transaction contemplated hereby takes place.

                    “Closing Date” means the earlier of (a) five (5) business
days following the expiration of the Due Diligence Period, or (b) December 21,
2005, or such other date on which the closing of the transaction contemplated
hereby takes place as agreed in writing by the parties.

                     “Closing Time” means beginning at 10:00 a.m. Chicago time
on the Closing Date.

                    “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of management and policies, whether
through the ownership of voting securities, general or limited partnership
interests, membership interests or other manner of control.

                    “Conveyance Documents” means documents to be delivered at
Closing as identified in Paragraph 10.1 hereof.

                    “Due Diligence Documents” means those documents, if any,
specified on Exhibit C annexed hereto, but only to the extent that the same
exist and are reasonably available to Seller.

                    “Due Diligence Period” means that period of time beginning
on the date hereof and ending on the 25th day after the Agreement Date.

                    “Earnest Money” shall mean the sum of $3,000,000 to be
deposited in cash in the Earnest Money Escrow pursuant to Paragraph 3.1 hereof,
together with all interest earned thereon.

                    “Earnest Money Escrow” means the escrow in which the Earnest
Money is held as described in Paragraph 3 hereof, and which may also be or
become the Escrow.

                    “Environmental Laws” is defined in Paragraph 6.1(f) hereof.

                    “Escrow” or “Escrows” shall mean the escrow or escrows
through which the transaction contemplated hereby is closed.

                    “Escrowee” means the Title Company (as defined below).

                    “Hazardous Material” means any substance (gaseous, liquid,
solid or combination) defined as hazardous, toxic, dangerous or the like in, or
pertaining regulated by, an Environmental Law.

2

--------------------------------------------------------------------------------



                    “Improvements” means all buildings, improvements, and
fixtures, including without limitation HVAC and other building systems, now or
hereafter located on the Properties.

                    “Intended Use” means, with respect to the developed portions
of the Properties, the same use as currently employed by Seller, and with regard
to the vacant portion, such use as permitted by current zoning and local law.

                    “Monetary Liens” mean any liens (including any deeds of
trust or mortgages) securing financing, any liens for delinquent taxes, and any
mechanic’s or judgment liens.

                    “North Carolina Property” means the real estate and
Improvements thereon commonly known as 401 McCullough Drive, Charlotte, North
Carolina, the legal description of which is set forth on Exhibit A hereto,
together with, if any, all and singular the rights under all easements,
cross-easements and reciprocal easements, access and parking rights,
appurtenances, passages, waters, water courses, riparian rights, and restrictive
covenants in favor of or benefiting or arising in connection with any portion of
the North Carolina Property, but specifically excluding all of Seller’s personal
property.

                    “Notice Address” means:

 

 

 

 

 

 

 

(i)

With respect to Purchaser:

 

 

 

 

 

 

Caplease, LP
110 Maiden Lane, 36th Floor
New York, New York 10005

 

 

 

ATTN:

    Paul C. Hughes, Esquire

 

 

 

 

Phone:

  (212) 217-6300

 

 

 

 

Fax:

  (212) 217-6301

 

 

 

 

 

 

 

 

 

with copies to:

 

 

 

 

 

 

 

 

 

Wolf, Block, Schorr and Solis-Cohen
1650 Arch Street, 22nd Floor

 

 

 

ATTN:

   Helene S. Jaron, Esquire

 

 

 

 

Phone:

  (215) 977-2038

 

 

 

 

Fax:

  (215) 405-2938

 

 

 

 

 

 

 

(ii)

With respect to Seller:

 

 

 

 

 

 

 

 

 

Allstate Insurance Company
Allstate Plaza South, Suite G1D
3075 West Sanders Road
Northbrook, Illinois 60062

 

 

 

ATTN:

   John Mulhern

 

 

 

 

Phone:

  (847) 402-8061

 

 

 

 

Fax:

  (847) 402-0684


3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with copies to:

 

 

 

 

 

 

 

 

 

Allstate Insurance Company
Allstate Plaza South, Suite G5A
3075 Sanders Road
Northbrook, Illinois 60062

 

 

 

ATTN:

   Investment Law Division

 

 

 

 

Phone:

  (847) 402-7547

 

 

 

 

Fax:

  (847) 402-9882

 

 

 

 

 

 

 

 

 

and to:

 

 

 

 

 

 

 

 

 

Sandra L. Waldier, Esq.
Bell, Boyd & Lloyd LLC
Three First National Plaza, Suite 3100
Chicago, IL 60602

 

 

 

 

Phone:

  (312) 807-4330

 

 

 

 

Fax:

  (312) 827-8178

 

 

 

 

 

 

 

(iii)

With respect to Escrowee:

 

 

 

 

 

 

 

 

 

First American Title Insurance Company
30 North LaSalle Street, Suite 310
Chicago, IL 60602

 

 

 

ATTN:

   Stephanie Sajdak

 

 

 

 

Phone:

  (800) 333-3993 ext. 226

 

 

 

 

Fax:

  (630) 281-6207

                    “Pennsylvania Property” means the real estate and
Improvements thereon commonly known as 1721 Cochran Road, Pittsburgh,
Pennsylvania, the legal description of which is set forth on Exhibit A hereto,
together with, if any, all and singular the rights under all easements,
cross-easements and reciprocal easements, access and parking rights,
appurtenances, passages, waters, water courses, riparian rights, and restrictive
covenants in favor of or benefiting or arising in connection with any portion of
the Pennsylvania Property, but specifically excluding all of Seller’s personal
property.

                    “Permitted Exceptions” means (a) all exceptions to title
identified on Exhibit B annexed hereto, (b) all matters appearing on any Survey,
(c) the Allstate Lease and (d) the following: (i) zoning ordinances and
regulations which do not restrict or prohibit the Properties from being used for
the Intended Uses; (ii) real property taxes which are not yet due and payable;
(iii) the standard printed exceptions on the Title Commitment; (iv) liens or
encumbrances which Seller elects to cause Title Company issue a title
endorsement insuring against damage caused by such lien or encumbrance; and (v)
any exception to, or condition of, title arising from a document recorded by or
with the permission of Purchaser or arising from a document recorded by, or the
actions of, Purchaser or any person or entity whose claim arises with the
permission of or as a result of the actions of Purchaser(such as a mechanic’s
lien or a right to claim a mechanic’s lien); provided, however, Permitted
Exceptions shall not include Monetary Liens

4

--------------------------------------------------------------------------------



unless Seller causes the Title Company to issue a title endorsement insuring
against damage caused by such Monetary Liens at Seller’s cost and expense.

                    “Place of Closing” means the Title Company’s office in
Chicago, Illinois.

                    “Properties” means, collectively, the North Carolina
Property, the Pennsylvania Property and the Virginia Property.

                    “Property” means, individually, any one of the North
Carolina Property, the Pennsylvania Property and the Virginia Property.

                     “Purchase Price” means the sum of Fifty Nine Million
Dollars ($59,000,000), allocated as follows:

 

 

 

 

 

North Carolina Property:

 

$

27,200,000

 

 

 

 

 

 

Pennsylvania Property:

 

$

2,900,000

 

 

 

 

 

 

Virginia Property:

 

$

28,900,000

 

                    “Purchaser” means CapLease, LP, a Delaware limited
partnership.

                    “Seller” means Allstate Insurance Company, an Illinois
insurance corporation.

                    “Seller Group” means Seller and any shareholder, owner,
officer, director, employee, and Affiliate of Seller.

                    “Survey” means both individually and collectively, the
surveys prepared in accordance with the 1999 “Minimum Standard Detail
Requirements for Land Title Surveys” adopted by the American Land Title
Association, which include Table A items 2, 3, 4, 7(a), 8, 9, 10, 11(a), and 14
further identified as follows:

 

 

 

 

 

                    North Carolina Property:  prepared by Robinson & Sawyer,
Inc. as Project No. 4037.20, dated September 20, 2005.

 

 

 

                    Pennsylvania Property: prepared by Civil & Environmental
Consultants, Inc. as Drawing Number 051-286, dated August 8, 2005.

 

 

 

                    Virginia Property: Lumsden Associates, P.C. as Job No.
05-222, dated August 12, 2005.

 

 

                     “Title Commitment” means, collectively, the following title
commitments prepared by the Title Company, identified as follows:



 

 

 

North Carolina Property: C089002306, effective date May 26, 2005.

 

 

 

 

 

 

 

Pennsylvania Property: NCS-167812-CHI1, effective date May 31, 2005.

 

 

 

 

 

 

 

Virginia Property: NCS-167815-CHI1, effective date June 2, 2005.

 

 

 

 

                    “Title Company” means First American Title Insurance
Company.

5

--------------------------------------------------------------------------------



                    “Title Policy” means, collectively, Owner’s ALTA Form B-1992
Policies of Title Insurance for each of the Properties, to be issued by the
Title Company in the aggregate amount of the Purchase Price and in accordance
with the Title Commitment and the terms of this Agreement.

                    “Virginia Property” means the real estate and Improvements
thereon commonly known as 1819 Electric Road, Roanoke, Virginia, the legal
description of which is set forth on Exhibit A hereto, together with, if any,
all and singular the rights under all easements, cross-easements and reciprocal
easements, access and parking rights, appurtenances, passages, waters, water
courses, riparian rights, and restrictive covenants in favor of or benefiting or
arising in connection with any portion of the Virginia Property, but
specifically excluding all of Seller’s personal property.

2.       Sale and Conveyance.

          Seller agrees to sell, transfer, assign and convey, or cause to be
sold, transferred, assigned and conveyed, to Purchaser, and Purchaser agrees to
purchase from Seller, for the Purchase Price and upon the terms and conditions
contained herein, the Properties, subject only to the Permitted Exceptions. The
balance of the Purchase Price, after the credit of the Earnest Money and
prorations, adjustments and other credits required or contemplated hereunder,
shall be paid in cash at Closing.

3.       Escrow.

          The transaction contemplated hereby shall be closed through the
Escrow(s) in accordance with the terms and conditions of this Agreement.

          3.1     Earnest Money. Within one (1) business day after the Agreement
Date, Purchaser shall deposit a portion of the Earnest Money in the amount of
$1,000,000 in a strict joint order escrow (the “Earnest Money Escrow”)
established with Escrowee pursuant to Escrowee’s standard form strict joint
order escrow agreement, with such additional or special provisions therein as
are required to conform with the terms of this Agreement, including, without
limitation, provisions providing that (i) upon receipt of written notice from
Seller that Purchaser is in default under this Agreement after the expiration of
all applicable notice, grace and cure periods, the Earnest Money shall be
delivered to Seller, (ii) the cost of the Earnest Money Escrow (as charged by
Escrowee) shall be shared equally between Purchaser and Seller, and (iii) the
Earnest Money shall be invested in a manner acceptable to Purchaser. Within one
(1) business day after the expiration of the Due Diligence Period, provided
Purchaser has not terminated the Agreement pursuant to Section 5.1(a) hereof,
Purchaser shall deposit the additional $2,000,000 of Earnest Money in the
Earnest Money Account. Except as expressly provided to the contrary herein, the
Earnest Money shall be applied to the Purchase Price at Closing and any interest
earned on the Earnest Money shall be payable to Purchaser. The Earnest Money
shall be non-refundable to Purchaser except as specifically provided otherwise
in this Agreement.

          3.2     Escrow Instructions. The Escrow(s) shall be maintained solely
for the purpose of holding and disbursing monetary deposits and documents as
directed by Purchaser and Seller,

6

--------------------------------------------------------------------------------



and Escrowee is hereby directed to disburse funds held by it in accordance with
the terms of this Agreement, or as otherwise set forth in written instructions
executed by both Purchaser and Seller. The parties shall execute any escrow
instructions reasonably required by Escrowee to consummate the transaction
provided for herein; provided, however, such escrow instructions shall not
modify the provisions of this Agreement, unless such instructions (a) state the
modification in full, and (b) are signed by both parties.

          3.3     Deliveries to Escrow. On or before the Closing Time, each
party shall timely deliver to the Escrow(s) all funds and documents required to
complete the Closing under the terms of this Agreement, including, but not
limited to, prorated amounts and other payments required hereunder and an
approved estimated closing statement prepared by Escrowee and approved by Seller
and Purchaser. Failure by a party to make any such delivery shall constitute a
material default by such party hereunder.

          3.4     Completion of Documents. Escrowee is authorized to collate
counterparts of documents deposited in Escrow.

          3.5     Distribution of Funds and Documents. At Closing Escrowee shall
do each of the following:

 

 

 

 

          (a)          Payment of Encumbrances. Pay the amount required to
release any liens and encumbrances of a definite or ascertainable amount which
are not Permitted Exceptions and the payment of which are permitted hereunder,
utilizing funds to which Seller shall be entitled at Closing.

 

 

 

          (b)          Recordation of Documents. Submit to the county recorder
or register of the applicable counties, the deeds and each other document to be
recorded under the terms of this Agreement or by general usage, and, after
recordation, cause the county recorder to mail the deeds to Purchaser and each
other such documents to the grantee, beneficiary or person acquiring rights
thereunder or for whose benefit said document was recorded or as otherwise
specified in instructions to Escrowee.

 

 

 

          (c)          Non-Recorded Documents. Deliver by United States mail, or
hold for personal pickup, if requested, or deliver by messenger service, if
requested: (1) the Title Policy to Purchaser; and (2) each other non-recorded
document received hereunder to the payee or person acquiring rights thereunder
or for whose benefit said document was acquired or as otherwise specified in
instructions to Escrowee.

 

 

 

          (d)          Distribution of Funds. The Closing shall be a so-called
“New York Style” closing, as referred to in Paragraph 10 hereof. When Escrowee
is irrevocably committed to issue the Title Policy in the required form
(regardless of whether the deed has been recorded), Escrowee shall distribute,
pursuant to unilateral instructions to be given by the recipient: (1) to Seller,
or order, the cash portion of the Purchase Price, adjusted for prorations,
charges and other credits and debits provided for herein, and (2) to Purchaser,
or order, any excess funds delivered to Escrowee by Purchaser.

 

 

 

          (e)          Conformed Copies. Subject to subsections 3.5(b) and (c)
above, after Closing, Escrowee shall deliver to Seller and Purchaser copies of
all fully executed

7

--------------------------------------------------------------------------------



 

 

 

documents and escrow instructions. Each recorded document shall be conformed to
show the recording date and file number.

          3.6     Multiple Escrows. The transaction contemplated by this
Agreement may, at the request of either Purchaser or Seller, be closed through
two (2) or more Escrows. The cost of such additional Escrow(s) shall be borne by
the party requesting the same.

4.          Title and Survey.

          4.1     Title Commitment.

                    Seller has delivered or caused to be delivered to Purchaser
the Title Commitment, including copies of all underlying documents relating to
the Title Commitment (collectively, the “Title Information”).

          4.2     Survey.

                    Seller has delivered the Survey to Purchaser. Seller shall,
prior to Closing, cause each Survey to be certified to Purchaser, any permitted
assignee of Purchaser, Purchaser’s lender, if any, and the Title Company.

          4.3     Title and Survey Review

                    (a)          Based on Purchaser’s review of the Title
Commitment and Survey, Purchaser has approved the Permitted Exceptions.

                    (b)          If any title matters which are not Permitted
Exceptions are not cured by Seller prior to Closing or will not be cured by
Seller at Closing, and Purchaser does not elect to waive Purchaser’s right to
receive title to the subject Property that conforms to the requirements of this
Section 4, Purchaser may terminate this Agreement by delivering written notice
to Seller on or before the Closing Date (in which event the Earnest Money, and
any interest thereon, shall forthwith be returned to Purchaser).

          4.4     Additional Title Insurance Coverage. Purchaser may elect to
obtain such additional title insurance coverage and any endorsements as it deems
appropriate, subject to the following conditions:

                    (a)          Provision of such coverage (other than extended
coverage, which shall be a condition of Closing) shall not be a condition of
Closing;

                    (b)          Provision of such coverage shall not extend the
Due Diligence Period or delay Closing; and

                    (c)          Purchaser shall pay any and all cost of
obtaining such coverages (other than extended coverage which will be Seller’s
cost).

          4.5     Additional Survey Detail. Purchaser may elect to have any
Survey revised with greater detail as it deems appropriate, subject to the
following conditions:

8

--------------------------------------------------------------------------------



                    (a)          Receipt of such revised Survey shall not be a
condition of Closing;

                    (b)          Receipt of such revised Survey shall not extend
the Due Diligence Period or delay Closing; and

                    (c)          Purchaser shall pay any and all cost of
obtaining any such revisions.

5.       Due Diligence Period.

          5.1     Due Diligence and Inspections by Purchaser.

                    (a)          During the Due Diligence Period, Purchaser may,
subject to Section 5.2 hereof, make such review, consideration, study, test or
the like of the Properties and of any and all matters concerning the Properties
(including, but not limited to, zoning, availability of title insurance
coverages and endorsements, environmental and physical condition, engineering
studies, adequacy and condition of utility service and governmental approvals)
as the Purchaser, in its sole discretion, deems appropriate. Seller has, prior
to the Agreement Date, delivered the Due Diligence Documents to Purchaser.
Seller shall deliver such additional documentation as may be reasonably
requested by Purchaser within three (3) business days after such request to the
extent within Seller’s possession or control. In the event Purchaser discovers
any recognized environmental condition (other than the incident disclosed for
the North Carolina Property in the environmental reports described in Exhibit C)
or any physical condition for which Purchaser anticipates incurring losses or
costs beyond the term of the Allstate Lease, Purchaser shall deliver written
notice thereof to Seller prior to the expiration of the Due Diligence Period. If
Seller is either unable or unwilling to cure such condition or defect during the
term of the Allstate Lease, Purchaser may terminate this Contract, whereupon all
Earnest Money (including all interest earned thereon) shall be immediately
refunded to Purchaser. In the event Purchaser discovers that any of the
Properties is an illegal use under applicable zoning laws, or a legal
nonconforming use such that the permissible restoration of such Property would
result in a materially diminished value, Purchaser may terminate this Contract
by delivering written notice thereof to Seller prior to the expiration of the
Due Diligence Period, whereupon all Earnest Money (including all interest earned
thereon) shall be immediately refunded to Purchaser. If Purchaser shall fail to
deliver any notice to Seller under this Section, Purchaser shall have waived its
right to raise any conditions or defects, and shall proceed to close the
transaction contemplated herein.

          5.2     Purchaser’s Right of Entry on the Property . During normal
business hours and upon reasonable prior notice, Purchaser and its agents,
representatives and contractors, shall have the right to enter onto the
Properties, accompanied by an agent or employee of Seller, for purposes of
performing any study or test it desires (including, but not limited to,
environmental), so long as Purchaser does not change the present character of
the Properties or unreasonably interfere with Seller’s, owner’s or any tenant’s
use thereof, provided, however, that Purchaser shall not be entitled to either
perform any invasive testing on the Properties without Seller’s prior written
consent, which consent may be withheld in Seller’s sole and absolute discretion.
Purchaser shall immediately repair or restore any physical damage, whatsoever,
to the Property, or any property of Seller, owner or any tenant or contractor,
which results from or relates to the presence or activity of Purchaser or
Purchaser’s representatives, agents, employees, contractors

9

--------------------------------------------------------------------------------



or subcontractors on or about the Property. Purchaser agrees to, and shall,
indemnify, defend and hold Seller Group harmless from and against any and all
loss, cost, damage, liability or expense (including attorneys’ fees for the
defense of Seller Group by attorneys of Seller’s choosing) in any way relating
to personal injury or property damage arising from, the presence or activity of
Purchaser or its agents, representatives, employees, contractors or
subcontractors, in, on or about the Property; Purchaser shall pay all amounts
due with respect to labor or services performed for it with respect to the
Properties, and shall immediately remove any mechanics’ lien which may arise as
a result of Purchaser’s inspection. Purchaser shall carry insurance coverages
with respect to the presence or activity in, on or about the Property of
Purchaser or Purchaser’s representatives, agents, employees, contractors or
subcontractors.

6.       Representations and Warranties of Seller.

          6.1     Representation and Warranties. Seller makes no representation
or warranty as to any matter or fact except as expressly set forth herein.
Seller hereby represents and warrants to Purchaser that, on the Agreement Date:

 

 

 

 

          (a)          Authority. Seller has full legal right, power and
authority to execute and deliver this Agreement and to fully perform all of its
obligations hereunder without need of any further action by or on its behalf, or
that of any manager, member, lender, owner, shareholder, partner, director or
other such person (including, without limitation, any governmental agency), all
of such action having already been taken.

 

 

 

 

          (b)          Existence. Seller is duly formed, validly existing and in
good standing in the state of its organization and Seller is qualified to do
business in the state in which the Property is located.

 

 

 

 

          (c)          Authority of Representatives. The persons executing this
Agreement, and any other documents required on behalf of Seller hereunder, are
duly authorized, directed and empowered to do so.

 

 

 

 

          (d)          Binding Obligations. Seller’s obligations contemplated
hereby and the execution, delivery and performance of this Agreement by Seller
will not result in a breach of, or constitute a default under any instrument or
agreement to which Seller is bound. Seller’s obligations and responsibilities
hereunder are valid and binding obligations of Seller.

 

 

 

 

          (e)          Assessments, Condemnation, Zoning, Violation of Law.
Except as disclosed in Schedule 6.1 or in the Due Diligence Documents, Seller
has no Actual Knowledge, and has not received written notice, of any pending
special assessments, reassessments, condemnation proceedings, change in zoning
or roadway, water or sewer construction affecting any portion of the Property,
or of any violation of any applicable statutes, ordinances, codes (including,
without limitation, fire codes), covenants, conditions and restrictions or rules
and regulations of any governmental authority having jurisdiction over the
Properties. Seller has no Actual Knowledge, and has not received written notice,
that any Property is not in compliance with all restrictive covenants, easement
agreements, governmental requirements, zoning laws, and deed restrictions.

10

--------------------------------------------------------------------------------



 

 

 

 

          (f)          Litigation. Seller has no Actual Knowledge of any
litigation pending or threatened in writing affecting any Property or, which, if
determined adversely to the interests of Seller, would materially adversely
affect the transfers, conveyances and assignments contemplated hereby or the
execution, delivery or enforceability of this Agreement or any document or
instrument to be executed and delivered pursuant to this Agreement.

 

 

 

 

          (g)          Environmental Matters. Except as disclosed in the
environmental reports described in Exhibit C, to Seller’s Actual Knowledge, none
of the Properties are in violation of any environmental, health and human safety
laws (and all rules and regulations promulgated thereunder), including, but not
limited to, the Occupational Safety and Health Act (“OSHA”), the Toxic
Substances Control Act (“TSCA”), the Resource Conservation and Recovery Act, the
Clean Air Act (“CAA”), the Clean Water Act (“CWA”), the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and the 1986
Superfund Amendments and Reauthorization Act (“CERCLA”), the National
Environmental Policy Act (“NEPA”), the Refuse Act (“RA”), the Safe Drinking
Water Act (“SDWA”), and any other federal, state or local law and regulations
promulgated under each of those statutes and any amendments thereto, as well as
applicable Department of Transportation regulations (collectively the
“Environmental Laws”).

 

 

 

 

          (h)          Foreign Persons. Seller is not a “foreign person” as that
term is defined in Section 1445(f)(3) of the Internal Revenue Code, as amended,
of the United States of America (the “Code”).

 

 

 

 

          (i)          Bankruptcy. To Seller’s Actual Knowledge, no petition has
been filed by or against Seller under the Federal Bankruptcy Code or any similar
state or federal law.

 

 

 

 

          (j)          Insurance. Seller has not received any written notice
from any insurance company that carries any of Seller’s insurance with respect
to any Property that any portion of any Property violates any building, fire, or
health code, statute, ordinance, rule or regulation applicable to such Property.

 

 

 

 

          (k)          Options. To Seller’s Actual Knowledge, there are no
rights of first refusal, options or other agreements binding upon Seller whereby
any individual or entity has the right to purchase all or any part of the
Properties.

 

 

 

 

          (l)          Employees. To Seller’s Actual Knowledge, there are no
employees of the Property or Seller who will become employees of Purchaser or
for which Purchaser shall be responsible in any way.

 

 

 

 

          (m)          Unions. To Seller’s Actual Knowledge, there are no
collective bargaining agreements, other union contracts of any nature, pension
plans or other benefit plans of any nature in existence to which Seller is a
party and which affect the Property or the operation thereon.

11

--------------------------------------------------------------------------------



 

 

 

 

          (n)          Non-disclosure. To Seller’s Actual Knowledge, there is no
fact which has not been disclosed which materially adversely affects the fair
market value, use and operation of the Properties.

 

 

 

 

          (o)          Leases and Service Contracts. Other than the Allstate
Lease, there are no leases or service contracts that will inure to or be binding
upon Purchaser after the Closing Date.

          6.2     Remade at Closing; Notice of Breach by Seller; Survival. The
foregoing representations and warranties shall, except as modified in writing by
notice to Purchaser as provided in the following sentence, be deemed to be
remade as of the Closing Date. Seller covenants and agrees to notify Purchaser
of any state of facts which would constitute a breach of or render inaccurate
any of the foregoing representations or warranties immediately after becoming
aware of same. The foregoing representations and warranties shall survive the
Closing for a period of twelve (12) months after the Closing Date.

          6.3     Condition of the Property.

                    (a)       Disclaimers. Except as expressly provided herein
or in any of the Conveyance Documents:

 

 

 

 

                    (1)          Seller makes no representations or warranties,
express or implied, as to the size or physical condition of any Property or the
Improvements thereon (including, but not limited to, the existence of Hazardous
Material on any Property), any matter or fact disclosed in documents delivered
to Purchaser, or any matter or fact discovered by or of which Purchaser has
Actual Knowledge before or during the Due Diligence Period or in connection with
any matter relating to its condition (including, but not limited to, the
existence of Hazardous Material on any Property), economic value, marketability,
merchantability, feasibility, fitness, suitability or use, or any document or
other information on which Purchaser has relied upon directly or indirectly.

 

 

 

 

                    (2)          Purchaser expressly waives and negates the
right to receive from Seller any express or implied warranties (other than as
specifically provided in this Agreement or in the Conveyance Documents) with
respect to all implied warranties of merchantability, condition, suitability or
fitness for any particular purpose, and all warranties with respect to quality,
capacity, workmanship and latent defects.

 

 

 

 

                    (3)          Purchaser acknowledges that the purchase of the
Properties will be on the basis of Purchaser’s own investigation thereof and in
reliance on the express representations and warranties contained herein and in
the Conveyance Documents, with respect to, but not limited to: (i) the physical
conditions of the Properties, including the soils, subsurface and environmental
conditions thereof; and (ii) the economic value, marketability, merchantability,
feasibility, suitability or use of the Properties.

 

 

 

 

                    (4)          Purchaser will acquire the Properties in an
“AS IS” condition. Purchaser assumes the risk that adverse physical conditions
or the applicability and effect of such governmental laws, regulations and
requirements may not have been revealed by Purchaser’s investigation.

12

--------------------------------------------------------------------------------



 

 

 

 

                    (5)          Seller shall have no obligation to correct any
conditions or alleged defects discovered by Purchaser during the course of its
investigation or thereafter.

 

 

 

 

                    (6)          No representation, warranty, statement (written
or oral) or document given or provided by the Broker representing Seller shall
be attributed to Seller nor relied on by Purchaser unless Seller has represented
and warranted same specifically herein or in any of the documents delivered by
Seller at Closing.

                    (b)       Waiver and Release. Except for fraud or
intentional misrepresentation, or as set forth in Paragraphs 6.2, 12.2 and 15.11
hereof, Purchaser waives any and all rights to recover from Seller and its
partners and affiliates, and their respective shareholders, directors, officers,
employees, agents, successors and assigns, for any and all liabilities, liens,
claims, damages, costs, expenses, suits or judgments (including attorneys’ fees
and costs), whether direct or indirect, known or unknown, foreseen or unforeseen
(collectively, “Claims”), which may arise from or are in any way connected with
the size or physical conditions of any Property or any law or regulation
applicable hereto or Environmental Laws now or hereafter applicable thereto,
including, but not limited to, Claims arising from or related to soils,
subsurface, geotechnical, seismic, hydrological or environmental conditions of
any Property or defects in the design, engineering or construction of
Improvements now or hereafter located on any Property.

                    (c)       Hazardous Materials. If Purchaser should discover
during its investigation of any Property any Hazardous Material (as defined in
any Environmental Laws then in effect) other than Hazardous Materials fully
disclosed in the environmental reports delivered to Purchaser as part of the Due
Diligence Documents, including asbestos or asbestos-bearing materials, or any
other environmental condition subject to legal requirements for corrective or
remedial action, Purchaser shall immediately notify Seller in writing of the
same but, except to the extent required by law, shall otherwise hold such
information in complete confidence. If Closing occurs, regardless of whether or
not Purchaser has knowledge of the existence of any Hazardous Material or other
environmental condition violative of any Environmental Law or requiring
corrective or remedial action, Seller shall have no liability to Purchaser
arising out of such discovery (other than based upon the express representations
set forth in Paragraph 6.1 of which Purchaser does not have Actual Knowledge of
breach prior to Closing or as otherwise provided in the Allstate Lease).

7.       Purchaser’s Representations and Warranties.

          Purchaser agrees, represents and warrants, which representations and
warranties shall survive Closing, that, as of the date hereof and as of the
Closing (or earlier with respect to Paragraph 7.2):

 

 

 

 

          7.1          Existence. Purchaser is duly formed, validly existing and
in good standing in the state of its organization and, on or before the Closing,
Purchaser will be qualified to do business in the state in which the Property is
located, to the extent required by such state.

 

 

 

 

          7.2          Authority of Purchaser. Purchaser has full legal right,
power and authority to execute and deliver this Agreement and to fully perform
all of its obligations hereunder

13

--------------------------------------------------------------------------------



 

 

 

 

without need of any further action by or on its behalf, or that of any manager,
member, lender, owner, shareholder, partner, director or other person or entity
(including, without limitation, any governmental agency), all of such action
having already been taken.

 

 

 

 

          7.3          Authority of Representatives. The persons executing this
Agreement, and any other documents required on behalf of Purchaser hereunder,
are duly authorized, directed and empowered to do so. If any person is, itself,
other than an individual, then such entity joins in, and hereby remakes for the
benefit of Seller, all of the representations and warranties of Purchaser.

 

 

 

 

          7.4          No Impedance to Consummation. Purchaser has no Actual
Knowledge of any litigation or governmental proceeding pending or threatened in
writing which, if determined adversely to the interests of Purchaser, would
materially adversely affect the transfers, conveyances and assignments
contemplated hereby or the execution, delivery or enforceability of this
Agreement or any document or instrument to be executed and delivered pursuant to
this Agreement.

 

 

 

 

          7.5          Binding Obligations. Purchaser’s obligations contemplated
hereby and the execution, delivery and performance of this Agreement by
Purchaser will not result in a breach of, or constitute a default under any
instrument or agreement to which Purchaser is bound. Purchaser’s obligations and
responsibilities hereunder are valid and binding obligations of Purchaser.

 

 

 

 

          7.6          Financial Control Laws. Purchaser is in full compliance
with all applicable laws and regulations of the United States of America that
prohibit, regulate or restrict financial transactions, and any amendments or
successors thereto and any applicable regulations promulgated thereunder
(collectively, the “Financial Control Laws”), including but not limited to those
related to money laundering offenses and related compliance and reporting
requirements (including any money laundering offenses prohibited under the Money
Laundering Control Act, 18 U.S.C. Sections 1956, 1957 and the Bank Secrecy Act,
31 U.S.C. Sections 5311 et seq.) and the Foreign Assets Control Regulations, 31
C.F.R. Section 500 et seq. Purchaser is not a Barred Person (hereinafter
defined) nor is Purchaser owned or controlled, directly or indirectly, by any
Barred Person; and Purchaser is not acting, directly or indirectly, for or on
behalf of any Barred Person. “Barred Person” means: (i) any person, group or
entity named as a “Specially Designated National and Blocked Person” or as a
person who commits, threatens to commit, supports, or is associated with
terrorism as designated by the United States Department of the Treasury’s Office
of Foreign Assets Control (“OFAC”), (ii) any person, group or entity named in
the lists maintained by the United Stated Department of Commerce (Denied Persons
and Entities), (iii) any government or citizen of any country that is subject to
a United States Embargo identified in regulations promulgated by OFAC and (iv)
any person, group or entity named as a denied or blocked person or terrorist in
any other list maintained by any agency of the United States government.
Purchaser understands and has been advised by legal counsel on the requirements
of the Financial Control Laws.

14

--------------------------------------------------------------------------------



8.       Covenants.

          Between the date hereof and the Closing, or such other time period as
specified, so long as Purchaser is not in breach or default hereof, Seller
covenants that:

 

 

 

 

          8.1          Operation and Maintenance of Properties. Seller shall
operate the Properties in the ordinary course and in the same manner as on the
Agreement Date. Seller may execute, renew, modify or terminate any agreements in
the same manner as provided in the Allstate Lease. Seller shall maintain the
Properties in the same condition and repair as exist at the Agreement Date,
casualty and ordinary wear and tear excepted.

 

 

 

 

          8.2          Violations. Seller shall immediately notify Purchaser
upon receipt of written notice of any violation occurring after the date hereof
of zoning, building, fire, health, safety, environmental or other statutes,
laws, ordinances, codes, regulations or orders relating or referring to any
Property, and shall immediately upon receipt send to Purchaser a copy of any
such notice.

 

 

 

 

          8.3          Miscellaneous Covenants. Seller agrees to (a) pay, prior
to delinquency, all real property and personal property taxes, if any, which
become due and payable prior to Closing, (b) seek no changes in the zoning
classification of any Property, (c) maintain all property and liability
insurance historically carried in connection with the Properties, (d) not place
any liens or encumbrances against the Properties or subject the Properties to
any covenants, conditions, restrictions, easements or similar matters, (e)
remove or provide title insurance over all Monetary Liens prior to or on the
Closing Date, and (f) promptly advise Purchaser of the commencement of any
litigation by or against Seller pertaining to any Property.

 

 

 

 

          8.4          Rating. As of the Agreement Date, and as of the Closing
Date, the long-term unsecured debt of The Allstate Corporation (“AllCorp”),
Seller’s parent, shall not be rated less than investment grade by Standard &
Poor’s, a division of The McGraw-Hill Companies, Inc. and Moody’s Investors
Service. Notwithstanding the foregoing, Purchaser is not relying on the credit
of AllCorp in entering into this Agreement or the Allstate Lease. Purchaser
acknowledges that AllCorp is not a party to and has no obligations or liability
under this Agreement or the Allstate Lease.

9.       Casualty or Condemnation of Improvements.

          If, prior to Closing, any portion of the Properties is destroyed,
damaged, or becomes the subject of a condemnation or eminent domain proceeding,
Seller shall immediately notify Purchaser in writing of such event. However,
Closing shall proceed as scheduled and Seller shall cause the subject Property
to be repaired and restored to the condition that existed prior to the
occurrence of the casualty in accordance with the Allstate Lease. In the event
the Allstate Lease, if in effect at the time of the casualty or condemnation,
would provide Seller with an opportunity to terminate the Allstate Lease or
abate rent thereunder, Purchaser may elect to terminate this Agreement, in which
event the Earnest Money, after deduction of Purchaser’s share of any Escrow
fees, shall be returned to Purchaser and, except for Paragraphs 5.2, 13 and
15.8, this Agreement shall be void and of no further force and effect.

15

--------------------------------------------------------------------------------



10.      Closing

          The Closing shall occur at the Closing Time in the Title Company’s
offices, whether in person or by mail, and shall be a so-called “New York Style”
closing whereby the Purchase Price and all documents are delivered
simultaneously with the Title Company then irrevocably committed, pursuant to a
GAP Undertaking provided by Seller, to issue the Title Policy, subject only to
the Permitted Exceptions, without having first recorded the deeds and
later-dated the Title Commitment.

          10.1     Seller’s Deliveries. At the Closing, Seller shall deliver or
cause to be delivered to Escrowee in customary form and substance where not
otherwise described or form attached as an exhibit, the following (collectively,
the “Conveyance Documents”):

 

 

 

 

          (a)          Deeds. A duly executed, witnessed and acknowledged
Special Warranty Deed for each Property, in recordable form, conveying the
Properties;

 

 

 

          (b)          Transfer Declarations. State, county and, if applicable,
municipal real estate transfer declarations executed by Seller or (if allowed by
applicable law) its/their agent, and to the extent required by applicable law,
transfer stamps.

 

 

 

          (c)          Closing Statement. A counterpart of a closing statement
signed by Seller or its/their agent, reflecting payment by Seller of all amounts
required to be paid or credited by Seller pursuant to this Agreement.

 

 

 

 

          (d)          Certificate of Representations and Warranties. A
certificate from Seller certifying to Purchaser that, to the extent accurate,
all representations and warranties of Seller are in all material respects true
and correct as of Closing.

 

 

 

 

          (e)          FIRPTA. A certificate of non-foreign status pursuant to
Section 1445 of the Internal Revenue Code of 1986, as amended.

 

 

 

 

          (f)          Original Documents and Keys. (i) all keys or combinations
in Seller’s possession pertaining to the Properties, and (ii) all correspondence
and tenant files in Seller’s possession relating to the Properties.

 

 

 

 

          (g)          Deed and Money Escrow Instructions. Deed and Money Escrow
Instructions in accordance with the provisions of this Agreement.

 

 

 

 

          (h)          Allstate Lease. A counterpart of the Allstate Lease
signed by Allstate.

 

 

 

 

          (i)          Miscellaneous. Such other certificates, documents and
instruments, including, without limitation, a GAP Undertaking and an ALTA
Statement, as are reasonably required and customary to effectively transfer the
Properties to Purchaser and otherwise effect the transaction contemplated in
this Agreement.

16

--------------------------------------------------------------------------------



          10.2     Purchaser’s Deliveries. At the Closing Purchaser shall
deliver or cause to be delivered to Escrowee:

 

 

 

          (a)          Purchase Price. The balance of the Purchase Price, after
the credit of the Earnest Money, prorations, adjustments and other credits
required or contemplated hereunder, by wire transfer received by 1:00 p.m.
Chicago time on the Closing Date.

 

 

 

          (b)          Closing Statement. A counterpart of the closing statement
signed by Purchaser.

 

 

 

          (c)          Transfer Declarations. State, county and, if applicable,
municipal real estate transfer declarations executed by Purchaser or (if allowed
by applicable law) its/their agent.

 

 

 

          (d)          Deed and Money Escrow Instructions. A counterpart of the
Deed and Money Escrow Instructions signed by Purchaser.

 

 

 

          (e)          Allstate Lease. A counterpart of the Allstate Lease
signed by Purchaser.

 

 

 

          (f)          Miscellaneous. Such other documents and instruments as
may be reasonably required by any other provision of this Agreement or as may
reasonably be required to carry out the terms and intent of this Agreement.

          10.3     Prorations and Adjustments.

          Under the provisions of the Allstate Lease, Seller, as tenant, shall
remain liable for payment of real estate taxes and all utilities. Therefore,
these items, which would customarily be prorated at Closing, shall not be
prorated and shall be payable by Seller as provided in the Allstate Lease.

          10.4     Expenses.

                    (a)          Seller. There shall be paid by Seller the cost
of the basic Title Policy and extended coverage (but not the other endorsements
or the cost of other coverages required by Purchaser), fees of releasing liens
or encumbrances, fees for recording releases of such liens or encumbrances,
Survey charges (but not the charges for additional detail required by
Purchaser), state, county and one-half (1/2) of the municipal transfer taxes,
and one-half (1/2) of the fee charged by the Title Company for assistance in
consummating the Closing through one Escrow (the “Closing Fee”).

                    (b)          Purchaser. There shall be paid by Purchaser the
cost of any additional title insurance coverage and endorsements required or
obtained by Purchaser or its lender (if any), all recording and title charges
relating to Purchaser’s financing, one-half (1/2) of the municipal transfer
taxes, and one-half (1/2) of the Closing Fee.

                    (c)          Other. Other costs, charges, and expenses shall
be paid as provided in this Agreement, or in the absence of such provision, in
accordance with local law or custom. Each party shall pay its own legal fees.

17

--------------------------------------------------------------------------------



11.      Possession.

          At closing, Seller and Purchaser shall enter into the Lease Agreements
attached hereto as Exhibit D (collectively, the “Allstate Lease”), and Seller
shall remain in possession of the Property after the closing in accordance with
the provisions of the Lease. The Property shall be used, maintained, surrendered
and delivered to Purchaser in accordance with the provisions of the Lease. The
Property shall be in such condition as required by the provisions of the Lease.

12.     Default.

          12.1    Default by Purchaser. In the event of Purchaser’s default
hereunder or under any other documents executed and delivered by Purchaser
pursuant to the terms hereof, Seller shall be entitled to any and all rights and
remedies available to Seller at law or in equity; provided, however, that in no
event shall Seller be entitled to any consequential damages including, without
limitation, any claim for damages as a result of lost profit.

          12.2    Default by Seller. In the event of Seller’s default hereunder
or under any other documents executed and delivered by Seller pursuant to the
terms hereof, Purchaser shall be entitled to any and all rights and remedies
available to Purchaser at law or in equity; provided, however, that in no event
shall Purchaser be entitled to any consequential damages including, without
limitation, any claim for damages as a result of lost profit.

13.     Brokers.

          13.1    Payments by Seller. All fees, commissions and compensation of,
and all costs relating to the Broker shall be paid by Seller.

          13.2    Representation and Warranty.

 

 

 

          (a)          Seller represents and warrants to Purchaser that, except
for the Broker, Seller has not dealt with any other broker, finder, or
intermediary of any kind with whom such party has dealt in connection with this
transaction.

 

 

 

          (b)          Purchaser represents and warrants to Seller that, except
for the Broker, Purchaser has not dealt with any other broker, finder, or
intermediary of any kind with whom Purchaser has dealt in connection with this
transaction.

          13.3    Mutual Indemnity. Seller agrees to indemnify and hold
Purchaser free and harmless, and Purchaser agrees to indemnify and hold Seller
free and harmless, of, from and against any and all losses, damages,
liabilities, costs and expenses (including, without limitation, court costs and
reasonable attorneys’ fees and expenses) that the other party may suffer as a
result of any claims made or suits brought by any broker, salesperson, agent or
finder other than the Broker, who claims to have introduced or to have been
retained by the indemnifying party in connection with this transaction. The
provisions of this Paragraph 13 shall survive the Closing or the earlier
termination of this Agreement.

18

--------------------------------------------------------------------------------



14.      Notices.

          All notices, waivers, demands, requests or other communications
required or permitted hereunder shall, unless otherwise expressly provided, be
in writing and be deemed to have been properly given, served and received (i) if
delivered by messenger, when delivered, (ii)  if delivered by facsimile, when
received as evidenced by facsimile confirmation (provided that a copy of such
notice, waiver, demand, request or other communication is deposited in the
United States mail or sent by reputable overnight express courier, freight
prepaid, the next business day after the facsimile transmission) or (iii) if
delivered by reputable overnight express courier, freight prepaid, the next
business day after delivery to such courier; in every case addressed to the
Notice Address of the party to be notified, or to such other address(es) or
addressee(s) as any party entitled to receive notice hereunder shall designate
to the others in the manner provided herein for the service of notices.

15.       Miscellaneous.

          15.1    Entire Agreement . The Agreement contains the entire agreement
and understanding of the parties in respect to the subject matter hereof, and
all prior agreements, understandings and negotiations pertaining to the subject
matter hereof, are superseded by and merged into the Agreement. The Agreement
may not be amended, modified or discharged, nor may any of its terms be waived
except by an instrument in writing signed by the party to be bound thereby.

          15.2    Binding Effect. The Agreement and all of the provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, devisees, legatees, successors and assigns, and legal
representatives.

          15.3    Assignment by Purchaser. The Agreement and all rights
hereunder shall not be assignable by Purchaser without Seller’s written consent;
provided, however, and notwithstanding the foregoing, Purchaser shall have the
right to cause title to be taken by an entity or entities owned by Purchaser or
its Affiliates. In the event of such transfer of title to an entity other than
Purchaser, Purchaser shall not be relieved of liability under this Agreement and
such assignee shall become jointly and severally liable with Purchaser.

          15.4    Governing Law. The law of the State of Illinois shall govern
any and all disputes arising under this Agreement.

          15.5    Time. Time is of the essence of this Agreement.

          15.6    Survival. Except as otherwise expressly provided herein
(including, without limitation in Paragraphs 6 and 10 hereof) and except for
Paragraphs 5 and 13, the provisions hereof shall not survive the execution,
delivery and recordation of the deed of conveyance.

          15.7    Counterparts. This Agreement may be executed in any number of
identical counterparts, any or all of which may contain the signatures of less
than all of the parties, and all of which shall be construed together as but a
single instrument.

19

--------------------------------------------------------------------------------



          15.8    Confidentiality. Prior to Closing, all information received
from Seller shall be maintained by Purchaser in strictest confidence and shall
not be disclosed to any person or entity except (i) to the extent as may be
required by law, and (ii) to Purchaser’s officers, directors, partners,
employees, agents, attorneys, accountants, consultants, potential or actual
investors and potential or actual lenders who also shall agree to maintain
confidentiality, and provided further, that Purchaser may issue a press release,
subject to Seller’s review and approval, identifying the location of the
Properties, the Purchase Price and the tenant under the Allstate Lease. If this
Agreement is terminated or the Closing does not occur by the Closing Date (as
the same may be extended as provided herein), all documents, reports, and
information in written form, and all copies thereof, received from Seller
concerning the Property or Seller, and all reports, analyses, studies and the
like performed or obtained by Purchaser, shall be returned and delivered to the
Seller.

          15.9    1031 Exchange. Purchaser or Seller shall have the right, at
its election, to treat the transfer of the Property contemplated by this
Agreement as a 1031 Exchange involving any Property and other property owned or
to be acquired or having been sold by Seller or Purchaser, and Seller and
Purchaser shall cooperate in the event of such an election, including, without
limitation, amending this Agreement to create separate, related contracts for
each Property, and assigning this Agreement or the rights hereunder to a third
party necessary to effect a 1031 Exchange. Any such cooperation shall be at no
cost or additional risk to the cooperating party and shall not affect the
representations or the obligations of either party herein.

          15.10    Effectiveness. The execution of this Agreement by Purchaser
shall become void and of no effect five (5) business days after the date of
Purchaser’s execution as indicated below Purchaser’s signature unless Purchaser
receives, prior to the end of such five (5) business day period an original,
fully executed counterpart of this Agreement, with all exhibits attached and
containing no changes made after Purchaser’s execution.

          15.11    Remedy Limited to Property. The amount of Seller’s liability
to Purchaser hereunder shall be limited to the Properties or the net proceeds
from the sale thereof. Under no circumstances and for no reason whatsoever shall
the amount of Seller’s liability exceed the foregoing.

[END OF PAGE – SIGNATURES TO FOLLOW]

20

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed as of the _22nd_ day of November, 2005.

 

 

 

PURCHASER:

 

SELLER:

 

 

 

CAPLEASE, LP, a Delaware limited partnership

 

ALLSTATE INSURANCE COMPANY
an Illinois insurance corporation


 

 

 

 

 

 

By:

CLF OP General Partner LLC, a

 

 

 

 

Delaware limited liability company,

 

By:

     /s/ Thomas J. Wilson

 

its general partner

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

Thomas J. Wilson

 

 

 

 

Title:

President             


 

 

 

 

By: 

Capital Lease Funding, Inc., a

 

 

Maryland corporation, its sole

 

 

member


 

 

 

 

 

 

 

 

By:

     /s/ Robert C. Blanz

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

Robert C. Blanz

 

 

 

 

Title:

Senior Vice President

 


--------------------------------------------------------------------------------